DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0002] of specification recites: “United States Provisional Application No. 62/862901 claims priority to United States Provisional Application No. 62/735986 filed on September 25, 2018”.  Per 35 U.S.C. 111 (b)(7), provisional application has no right of priority or benefit of earliest filing date.  Applicant is advised to remove this sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This is directed towards "a mobile application”.  Please note that under the broadest reasonable interpretation of the claims when read in light of the specification, the recited “a mobile application” can be 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites: “A mobile application for controlling smart building systems comprising;”.  Applicant is advised to change the “;” to “:”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ribbich et al. US 2016/0327921 (hereinafter Ribbich).

Regarding claim 1, Ribbich teaches: a building control system comprising:
a plurality of interconnected building systems (Fig. 8 & Fig. 24);
a mobile application configured to be installed on at least one mobile device ([0099] - - the user control device is detachable from the wall and can be carried by a user, the user control device is a mobile device, [0135] - -  home module presents monitoring and control interfaces via mobile devices and receive user input via mobile devices; [0093] - - mobile device is a user’s phone; thus the GUI displayed on the user control device can be also displayed on a user’s phone; user’s phone is also a mobile device), and configured to cause the at least one mobile device to interface with the building server and to display a graphical user interface (GUI), wherein the GUI includes an elevator pane configured to allow a user to interface with a building elevator control system (Fig. 8, Fig. 24, [0100] - - touch sensitive display is used to display status information and receive user commands; [0193] - - lift subsystem is an elevator control system; the BMS controller is a building server; the user control device allow user to interface with the lift subsystem control through the BMS controller).

Regarding claim 2, Ribbich teaches all the limitations of the base claims as outlined above. 

Ribbich further teaches: the building systems include a heating ventilation and cooling (HVAC) system, a lighting system, and an access/reservation system (Fig. 24, [0193] - - HVAC, lighting and security system; [0194] - - security subsystem includes access control devices).

Regarding claim 3, Ribbich teaches all the limitations of the base claims as outlined above. 

Ribbich further teaches: each of the building systems is interconnected via at least one building server (Fig. 24 - - building subsystems are connected to BMS).

Regarding claim 4, Ribbich teaches all the limitations of the base claims as outlined above. 

Ribbich further teaches: the GUI includes a location pane configured to display a location of the mobile device within a building (Fig. 17A, [0181] - - determine user’s location and operate HVAC to achieve user’s settings, this is displayed on the screen shown in Fig. 17A. [0123] - - display an evacuation routes on a map), a comfort pane configured to display an increase option and a decrease option (Fig. 31D show up and down button to set temperature), a lighting pane configured to display a lighting option of the location of the mobile device and to display a lighting control option, and an access pane configured to display access information of at least one entryway of the building ([0143] - - personal assistant module may turn on or off lighting, lock or unlock .

Claims 13, 14, 16 – 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Long et al. US 2017/0122744 (hereinafter Long).

Regarding claim 13, Long teaches: a mobile application for controlling smart building systems comprising ([0030] - - the “indoor navigation APP” is a mobile application):
a graphical user interface including;
a location pane configured to display a location of the mobile device within a building ([0039] - - display the route data in the three-dimensional visualization model; the start point of the route is the location of the mobile device);
an elevator pane configured to display a recommended elevator based on a user's location within the building and the user's desired floor ([0039] - - display the route data in the three-dimensional visualization model; the end point of the route is the recommended elevator; see the example “…arrive at elevator B”; [0037],[0038] - - the route data is determined based on the current location of the user and the target floor); and
an access pane configured to display access information of at least one entryway of the building ([0039] - - display the route data in the three-dimensional visualization model; [0030] - - the building has entrances 01-5, thus the three-dimensional visualization model shows the entrances).

Regarding claim 14, Long teaches all the limitations of the base claims as outlined above. 

Long further teaches: the elevator pane includes a display indicating a current floor of the user and a plurality of buttons indicating possible destination floors (Fig. 4A, [0034] - - the starting floor is acquired based on the current location of the user; the buttons 1-6 besides “Target Floor” are possible destination floors).

Regarding claim 16, Long teaches all the limitations of the base claims as outlined above. 

Long further teaches: the location of the mobile device within the building is a contextually determined location and the location is determined via at least one of data from the mobile device, data from a building server ([0031] - - determine current location of the user through GPS & etc.).

Regarding claim 17, Long teaches all the limitations of the base claims as outlined above. 

Long further teaches: a single search option configured to receive one of a conference room name, a point of interest name, a point of interest type, floor number and a user name and cause the mobile application to perform a corresponding search 

Regarding claim 18, Long teaches all the limitations of the base claims as outlined above. 

Long further teaches: the graphical user interface is configured to display a recommended elevator bank in response to receiving a floor number ([0039] - - display the route data in the three-dimensional visualization model; the end point of the route is the recommended elevator bank; see the example “…arrive at elevator B”).

Regarding claim 19, Long teaches all the limitations of the base claims as outlined above. 

Long further teaches: the graphical user interface is configured to display a map directing the user to the recommended elevator bank ([0039] - - display the route data in the three-dimensional visualization model; the three-dimensional visualization model is a map).

Regarding claim 20, Long teaches all the limitations of the base claims as outlined above. 

Long further teaches: the graphical user interface is configured to prompt the user to confirm a switch from the recommended elevator bank to a different elevator bank in response to the user moving toward the different elevator bank (Fig. 15, [0050] - - if the user has not ridden the target escalator, identify a second escalator and guide the user to ride the second escalator; the guiding is a prompt to confirm to switch to different escalator; [0030] - - escalators and elevators; it would have been obvious to a person of ordinary skill in the art to replace escalators taught in [0050] with elevators taught in [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ribbich et al. US 2016/0327921 (hereinafter Ribbich) in view of Baldi et al. US 2018/0282114 (hereinafter Baldi-114).

Regarding claim 5, Ribbich teaches all the limitations of the base claims as outlined above. 

But Ribbich does not explicitly teach: at least one of the building server and the mobile application include a memory storing at least one preferred elevator, and wherein the mobile application defaults to selecting the preferred elevator in response to multiple entryways being on the same floor as the mobile device.

However, Baldi-114 teaches: at least one of the building server and the mobile application include a memory storing at least one preferred elevator, and wherein the mobile application defaults to selecting the preferred elevator in response to multiple entryways being on the same floor as the mobile device ([0035] - - each resident has specific access permissions granting access to selected elevator cars; this information is stored in user access database; the selected elevator cars are preferred elevator; st elevator car, the baby sitter does not have access to any other elevators).

Ribbich and Baldi-114 are analogous art because they are from the same field of endeavor.  They all relate to building control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building control system, as taught by Ribbich, and incorporating one preferred elevator, as taught by Baldi-114.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve building access control, as suggested by Baldi-114 ([0001]).

Regarding claim 6, Ribbich teaches all the limitations of the base claims as outlined above. 

But Ribbich does not explicitly teach: the mobile application further includes a user credentialing system configured to interface with the building server, and determine an access level credential of a user of the mobile device.

However, Baldi-114 teaches: the mobile application further includes a user credentialing system configured to interface with the building server, and determine an 

Ribbich and Baldi-114 are analogous art because they are from the same field of endeavor.  They all relate to building control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building control system, as taught by Ribbich, and incorporating credentialing system, as taught by Baldi-114.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve building access control, as suggested by Baldi-114 ([0001]).

Regarding claim 7, the combination of Ribbich and Baldi-114 teaches all the limitations of the base claims as outlined above. 

Baldi-114 further teaches: the GUI includes a login screen, and wherein the user is required to gain access level credentials from the building server through the mobile device prior to the GUI displaying the elevator pane ([0040] - - access is driven by an app which uses resources local to the visitor’s smart phone; e.g. biometric validation; the biometric validation scree is a login screen).
Ribbich and Baldi-114 are combinable for the same rationale as set forth.

Regarding claim 8, the combination of Ribbich and Baldi-114 teaches all the limitations of the base claims as outlined above. 

Baldi-114 further teaches: the user is required to provide biometric verification to gain access level credentials ([0040] - - access is logically driven by an app which uses biometric validation of user).
Ribbich and Baldi-114 are combinable for the same rationale as set forth.

Claims 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ribbich et al. US 2016/0327921 (hereinafter Ribbich) in view of Baldi et al. US 2018/0121072 (hereinafter Baldi-072).

Regarding claim 9, Ribbich teaches all the limitations of the base claims as outlined above. 

But Ribbich does not explicitly teach: the elevator pane includes at least one desired floor button, with each desired floor button corresponding to a destination floor.

However, Baldi-072 teaches: the elevator pane includes at least one desired floor button, with each desired floor button corresponding to a destination floor (Figs 5A-5D - - floors are listed.).

Ribbich and Baldi-072 are analogous art because they are from the same field of endeavor.  They all relate to building control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building control system, as taught by Ribbich, and incorporating desired floor button, as taught by Baldi-072.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve user experience and elevator management, as suggested by Baldi-072 ([0003]).

Regarding claim 10, the combination of Ribbich and Baldi-072 teaches all the limitations of the base claims as outlined above. 

Baldi-072 further teaches: a drop down menu configured to display a complete list of floors to which the user has access. (Fig. 5A-5D - - complete list of floors are listed).
Ribbich and Baldi-072 are combinable for the same rationale as set forth.

Regarding claim 11, the combination of Ribbich and Baldi-072 teaches all the limitations of the base claims as outlined above. 

Baldi-072 further teaches: each floor that the user is not authorized to access is omitted from the complete list of floors. ([0092] - - the list not contain restricted floors).
Ribbich and Baldi-072 are combinable for the same rationale as set forth.

Regarding claim 12, the combination of Ribbich and Baldi-072 teaches all the limitations of the base claims as outlined above. 

Baldi-072 further teaches: each floor that the user is not authorized to access is included in the complete list of floors and is visually distinct from a remainder of floors ([0092] - - grey-out restricted floors).
Ribbich and Baldi-072 are combinable for the same rationale as set forth.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. US 2017/0122744 (hereinafter Long) in view of Baldi et al. US 2018/0121072 (hereinafter Baldi-072).

Regarding claim 15, Long teaches all the limitations of the base claims as outlined above. 

But Long does not explicitly teach: the plurality of buttons is a set of preferred floors based at least in part on one of a user entered listing of preferred floors and the user's past locations within the building.

However, Baldi-072 teaches: the plurality of buttons is a set of preferred floors based at least in part on one of a user entered listing of preferred floors and the user's past locations within the building (Fig. 9D, [0011] - - the suggestion list based on (iii) user saved, this is user entered; (ii) recently used by the user, this is user’s past locations).

Long and Baldi-072 are analogous art because they are from the same field of endeavor.  They all relate to building control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building control system, as taught by Long, and incorporating preferred floors, as taught by Baldi-072.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve user experience and elevator management, as suggested by Baldi-072 ([0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116